Exhibit 10.1

 

AMENDMENT TO

 

REGULATORY SETTLEMENT AGREEMENT

 

On November 18, 2004, four substantially identical regulatory settlement
agreements (each an “RSA”) were entered into among Provident Life and Accident
Insurance Company and Provident Life and Casualty Insurance Company
(“Provident”), The Paul Revere Life Insurance Company (“Revere), Unum Life
Insurance Company of America (“Unum”) (the “Companies”) and First Unum Life
Insurance Company (“First Unum”), their domestic insurance regulator (the “Lead
Regulator”), the domestic insurance regulators of the other Companies (the “Lead
Regulators”), the United States Department of Labor (“DOL”), and the chief
insurance regulators of forty-five other states and the District of Columbia
(the “Participating Regulators”). The definitions and terms used in the RSA are
applicable to this Amendment, which is deemed to be an amendment to each RSA.

 

WHEREAS, the Companies and First Unum have given due consideration to the Lead
Regulators’ requests that they provide notice to certain claimants eligible to
participate in the RSA Claim Reassessment Process who are not currently entitled
to notice of their eligibility under the terms of the RSA, which does not
presently provide for written notice to eligible claimants whose claims were
denied or terminated during the period from January 1, 1997 through December 31,
1999, and have considered certain other related matters;

 

WHEREAS, the Companies believe that the categories of eligible claimants who are
not currently entitled to notice and should be reconsidered and provided notice
of their eligibility are those claimants whose disability policies were written
by Provident and Revere, since Unum Corporation, the parent of Unum and First
Unum, did not merge with Provident Companies, Inc. until June 30, 1999, and
claim handling practices were not generally made uniform throughout the merged
company until after January 1, 2000. January 1, 2000 is the beginning date for
eligible claimants who are entitled to receive notice under the terms of the
RSA;

 

WHEREAS, the Companies also propose to inform claimants in writing of the
circumstances under which they are entitled, as a result of the terms of the
RSA, to an independent medical examination as part of the review of their claim;

 

WHEREAS, the Companies confirm the weight that it provides in handling
disability claims to the opinion of an attending physician; and

 

NOW, THEREFORE, pursuant to the amending provision of each RSA, each of
Provident, Revere, Unum and First Unum, their Lead Regulator, the Lead
Regulators and the DOL hereby agree as follows:

 

1. Section B.2.b of the RSA is amended to provide for the mailing of a notice
substantially in the form of that set forth in Exhibit 1, Attachment A-1 or
Attachment A-2, as appropriate, to claimants referred to in Section B.2.b.2 of
the RSA whose claims were made under disability insurance policies written by
Provident or Revere; provided, however, this notice provision shall not apply to
such claimants residing in any state that has not joined the RSA and that has a
separate settlement agreement with the Companies addressing the notice issue for
claimants in that state. The notice provided for in this paragraph shall be
modified in content to reflect any provisions of the RSA applicable to
Requesting Claimants, including the fact that the claims of those requesting
reassessment, shall be reviewed after substantial completion of the reassessment
of Specified Claimants’ claims. Such notices shall be mailed no later than
March 1, 2006. The continued use of the term “Requesting Claimants” as applied
to the claimants referred to in this paragraph shall not imply any diminution in
the Companies’ obligation to provide the notice to such claimants which is
required hereunder.

 

1



--------------------------------------------------------------------------------

2. Section B.2.b.4 of the RSA is amended to read as follows:

 

“The Company commits to use its best efforts to complete the Claim Reassessment
Process by December 31, 2006, (except for the reassessment of Requesting
Claimants’ claims which shall be completed by June 30, 2007), although, for good
cause shown, the Lead Regulators and the DOL may agree to extend either of the
foregoing dates.”

 

3. In Exhibit 1 of the RSA in Section II. f. the second sentence shall be
deleted and the following sentence is substituted therefor:

 

“Claimants who come within the definition of Requesting Claimants must comply
with the response period set forth in any notice received pursuant to this
Agreement or, if no notice is provided, make a request to the Company no later
than June 30, 2006.”

 

4. Exhibit 6 of the RSA is amended to add Section D to read as follows:

 

“As part of advising a claimant how to submit a claim or early in the process of
reviewing an open claim and, in any event, prior to any decision being made to
deny a recently submitted claim or to close an open claim, claimants shall be
informed in writing that it is their right or the right of their attending
physician (either directly or through the claimant’s representative) to request
an IME of their medical condition, unless the decision is made to pay or
continue to pay the claim.”

 

5. Section B.3.c.(i) shall be amended by adding the following factor to others
relating to increased focus on policies relating to medical evidence:

 

“Giving significant weight to an attending physician’s (“AP”) opinion, if the AP
is properly licensed and the claimed medical condition falls within the AP’s
customary area of practice, unless the AP’s opinion is not well supported by
medically acceptable clinical or diagnostic standards and is inconsistent with
other substantial evidence in the record. In order for an AP’s opinion to be
rejected, the claim file must include specific reasons why the opinion is not
well supported by medically acceptable clinical or diagnostic standards and is
inconsistent with other substantial evidence in the record.”

 

6. This Amendment to each RSA is effective as of October 3, 2005.

 

Authorizing Signatures for Provident RSA

       

Provident Life and Accident Insurance Company

     

Provident Life and Casualty Insurance Company

By:   /S/  THOMAS R. WATJEN       By:   /S/  THOMAS R. WATJEN     Thomas R.
Watjen           Thomas R. Watjen     President and Chief Executive Officer    
      President and Chief Executive Officer

October 3, 2005

     

October 3, 2005

Authorizing Signature for Revere RSA

           

The Paul Revere Life Insurance Company

           

 

2



--------------------------------------------------------------------------------

By:

  /S/  THOMAS R. WATJEN                 Thomas R. Watjen                
President and Chief Executive Officer            

October 3, 2005

           

Authorizing Signature for Unum RSA

           

Unum Life Insurance Company of America

           

By:

  /S/  THOMAS R. WATJEN                 Thomas R. Watjen                
President and Chief Executive Officer            

October 3, 2005

           

 

Authorizing Signature for First Unum RSA

First Unum Life Insurance Company

By:   /S/  THOMAS R. WATJEN     Thomas R. Watjen     President and Chief
Executive Officer

 

October 3, 2005

 

Authorizing Signatures for the Lead Regulator for each of Provident, Revere,
Unum and First Unum RSA’s, respectively

 

Maine Bureau of Insurance

     

Massachusetts Division of Insurance

By:   /S/  ALESSANDRO A. IUPPA       By:   /S/  JULIANNE M. BOWLER    
Alessandro A. Iuppa,           Julianne M. Bowler,     Superintendent          
Commissioner

October 3, 2005

     

October 3, 2005

Tennessee Department of Commerce and Insurance

     

New York Department of Insurance

By:

  /S/  PAULA A. FLOWERS      

By:

  /S/  HOWARD D. MILLS     Paula A. Flowers           Howard D. Mills    
Commissioner           Superintendent

 

3



--------------------------------------------------------------------------------

October 4, 2005

     

October 6, 2005

Authorizing Signatures for Lead Regulators for each of the Provident, Revere,
Unum and First Unum RSA’s, respectively and as applicable Maine Bureau of
Insurance      

Massachusetts Division of Insurance

By:

  /S/  ALESSANDRO A. IUPPA      

By:

  /S/  JULIANNE M. BOWLER     Alessandro A. Iuppa           Julianne M. Bowler  
  Superintendent           Commissioner

October 3, 2005

     

October 3, 2005

 

Tennessee Department of Commerce and Insurance

By:   /S/  PAULA A. FLOWERS     Paula A. Flowers     Commissioner

October 4, 2005

 

Authorizing Signature for the United States Department of Labor

 

Elaine L. Chao

Secretary of Labor

 

Ann L. Combs

Assistant Secretary

Employee Benefits Security Administration

 

By:   /S/  JAMES M. BENAGES     James M. Benages     Regional Director    
Employee Benefits Security Administration

October 3, 2005

 

Post Office Address:

 

U. S. Department of Labor

Employee Benefits Security Administration

JFK Federal Building, Room 575

Boston, MA 02203

TEL: 617-565-9600

FAX: 617-565-9666

 

4